Case 8:20-cv-00366-DOC-KES Document 9 Filed 03/24/20 Page 1 of 1 Page ID #:61

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 PRITISH VORA                                                       8:20−cv−00366−DOC−KES
                                                  Plaintiff(s),

          v.
 PNC BANK, N.A.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         3/23/2020
 Document Number(s):                 8
 Title of Document(s):              Answer to complaint
 ERROR(S) WITH DOCUMENT:

 Local Rule 7.1−1 No Notice of Interested Parties and/or no copies.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                         Clerk, U.S. District Court

 Dated: March 24, 2020                                   By: /s/ Trina Debose 714−338−4568
                                                            Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
